Case: 15-13773   Date Filed: 05/11/2016   Page: 1 of 6


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13773
                        Non-Argument Calendar
                      ________________________

                       Agency No. A205-516-065



RONALD ABEL SORTO-LOPEZ,

                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                             (May 11, 2016)

Before WILSON, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-13773     Date Filed: 05/11/2016   Page: 2 of 6


      Ronald Abel Sorto-Lopez, a national and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals (BIA) decision affirming the

Immigration Judge’s (IJ) denial of his application for asylum and withholding of

removal under sections 208(a) and 241(b)(3) of the Immigration and Nationality

Act (INA), 8 U.S.C. §§ 1158(a) and 1231(b)(3). The BIA concluded that Sorto-

Lopez is not eligible for asylum or to have his removal withheld, because he did

not demonstrate that he suffered persecution in El Salvador or, alternatively, that

he has a well-founded fear of future persecution there. On appeal, Sorto-Lopez

argues that these findings were erroneous. Because we find that the BIA’s

decision is supported by reasonable, substantial, and probative evidence, we affirm

the decision and deny Sorto-Lopez’s petition.

                          I.   STANDARD OF REVIEW

      “We review only the [BIA]’s decision, except to the extent that it expressly

adopts the IJ’s opinion.” Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).

Here, the BIA issued its own opinion and did not adopt the opinion or reasoning of

the IJ expressly, so we only consider the BIA’s decision. See id.

      “A factual determination by the BIA that an alien is statutorily ineligible for

asylum or withholding is reviewed under the substantial evidence test.” Perlera-

Escobar v. Exec. Office for Immigration, 894 F.2d 1292, 1296 (11th Cir. 1990)

(per curiam). As such, we “must affirm the BIA’s decision if it is supported by


                                          2
              Case: 15-13773     Date Filed: 05/11/2016    Page: 3 of 6


reasonable, substantial, and probative evidence on the record considered as a

whole.” Najjar, 257 F.3d at 1284 (internal quotation marks omitted). This

standard is “highly deferential.” Id. We view the evidence in the light most

favorable to the BIA’s decision, drawing all reasonable inferences in favor of that

decision. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005). And,

“we may reverse only when the record compels it.” Li Shan Chen v. U.S. Att’y

Gen., 672 F.3d 961, 964 (11th Cir. 2011) (per curiam) (internal quotation marks

omitted).

                                   II.   ASYLUM

      The INA provides that “[a]ny alien who is physically present in the United

States . . . irrespective of such alien’s status, may apply for asylum.” 8 U.S.C. §

1158(a)(1). The Attorney General may grant an alien’s asylum application if it

“determines that such alien is a refugee within the meaning of” 8 U.S.C. §

1101(a)(42)(A). See 8 U.S.C. § 1158(b)(1). A “refugee” is defined as:

             [A]ny person who is outside any country of such person’s
             nationality . . . and who is unable or unwilling to return
             to, and is unable or unwilling to avail himself or herself
             of the protection of, that country because of persecution
             or a well-founded fear of persecution on account of race,
             religion, nationality, membership in a particular social
             group, or political opinion.

8 U.S.C. § 1101(a)(42)(A) (emphasis added). The applicant bears the burden of

proving that he is a refugee, which requires him to present “specific and credible


                                          3
               Case: 15-13773     Date Filed: 05/11/2016    Page: 4 of 6


evidence” demonstrating either “past persecution on account of a statutorily listed

factor” or “a well-founded fear that the statutorily listed factor will cause future

persecution.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th Cir. 2006) (per

curiam) (internal quotation marks omitted). “[P]ersecution is an extreme concept,

requiring more than a few isolated incidents of verbal harassment or intimidation.”

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005) (per curiam)

(internal quotation marks omitted).

A. Past Persecution

      Sorto-Lopez asserts that he established past persecution based on his religion

and his membership in a particular social group. In support of this claim, he points

to his testimony that (1) two to three times per week, gang members in El Salvador

told him that God did not exist when he was on his way to church; (2) he had to

transfer schools because other students harassed him by saying that God did not

exist and that he should change his religion; (3) a few days before he left El

Salvador for the United States, a car swerved towards him while he was on the

sidewalk and someone in the car yelled that God would not protect him; (4) when

he worked at a prosecutor’s office—his “particular social group”—gang members

and corrupt police officers threatened him; and (5) on one occasion, he was

extorted for $1,000. However, Sorto-Lopez also testified that he was never

physically harmed by any of his alleged persecutors.


                                           4
               Case: 15-13773     Date Filed: 05/11/2016    Page: 5 of 6


      Considered as a whole, this evidence supports a finding of “mere

harassment,” coupled with a “few isolated incidents of . . . intimidation.” See id.

(internal quotation marks omitted). Therefore, the record does not require a

determination that Sorto-Lopez suffered past persecution. See id. (holding that

“menacing telephone calls and threats . . . do not arise to the level of past

persecution that would compel reversal of [a BIA] decision”); Gonzalez v. Reno,

212 F.3d 1338, 1355 (11th Cir. 2000) (“[P]ersecution requires more than a few

isolated incidents of verbal harassment or intimidation, unaccompanied by any

physical punishment, infliction of harm, or significant deprivation of liberty.”

(internal quotation marks omitted)).

B. Future Persecution

      Sorto-Lopez also claims that he has a well-founded fear of future

persecution in El Salvador due to his religion and association with the prosecutor’s

office. To establish a well-founded fear of future persecution, an applicant must

demonstrate that his fear is “subjectively genuine and objectively reasonable.”

Najjar, 257 F.3d at 1289. While Sorto-Lopez may genuinely fear persecution in El

Salvador, the record does not compel a finding that such fear is objectively

reasonable. His previous experience did not amount to persecution, and he has

failed to “demonstrate specific, detailed facts showing a good reason to fear that he




                                           5
              Case: 15-13773      Date Filed: 05/11/2016   Page: 6 of 6


will be singled out for persecution” See id. at 1289–90 (internal quotation marks

omitted).

                                    *      *     *

      In sum, the record does not require a determination that Sorto-Lopez

suffered past persecution or that he has a well-founded fear of future persecution.

Thus, we must uphold the BIA’s finding that he is not eligible for asylum. See Li

Shan Chen, 672 F.3d at 964.

                    III.   WITHHOLDING OF REMOVAL

      To be eligible for withholding of removal under the INA, an applicant must

show that, if he was removed, his life or freedom would be threatened because of

his “race, religion, nationality, membership in a particular social group, or political

opinion.” Sepulveda, 401 F.3d at 1232 (internal quotation marks omitted). This

standard is “more stringent” than the above-discussed standard for asylum. See id.

Hence, “where an applicant fails to meet the burden for asylum, he necessarily

cannot meet the . . . burden for withholding of removal.” Amaya-Artunduaga v.

U.S. Att’y Gen., 463 F.3d 1247, 1249 n.3 (11th Cir. 2006) (per curiam). Because

Sorto-Lopez has not met his burden for asylum, his challenge to the BIA’s

“withholding of removal” decision likewise fails. See id.

      PETITION DENIED.




                                           6